DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Status of the Claims
Applicant's arguments, filed 01/06/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/06/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 2, 4, 7, 8, and 12-15.
Applicants have left claim 9 as originally filed.
Applicants have canceled/previously canceled claims 3, 5-6, 10, and 16-30. 
Claims 1, 2, 4, 7-9, and 11-15 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Newly Applied Necessitated by Applicants Amendments
Claim 12 is objected to because of the following informalities:
Regarding Claim 12, line 5 currently reads “detects at least one peak points …”, however it appears it should read --detect at least one peak point …-- (emphasis added).
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 7-9, and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1, 2, 4, 7-9, and 11-15 are directed to an apparatus, which describe one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claim 1 recites the abstract ideas of mathematical concepts and mental processes, as follows:
“obtain a differential signal of the bio-signal”;
“set a start point and an end point of an effective range of the differential signal to a minimum point of the differential signal, and a last zero crossing point or a last valley point of the differential signal, respectively”;
“obtain an upper envelope signal by linearly connecting the start point of the effective range, one or more peak points between the start point and the end point, and the end point of the effective range”;
“obtain a lower envelope signal by linearly connecting the start point of the effective range, one or more valley points between the start point and the end point, and the end point of the effective range”;
“extract a first feature from a first maximum area section that has a largest area among a plurality of first sections that are formed between the upper envelope signal and the differential signal”;
“extract a second feature from a second maximum area section that has a largest area among a plurality of second sections that are formed between the lower envelope signal and the differential signal”; and
“estimate a blood pressure based on the first feature and the second feature”. 
The steps of obtaining a differential signal of a bio-signal and determining a maximum area section between the upper envelope and the differential signal, and the lower envelope and the differential signal are all mathematical concepts and mathematical calculations of simple calculus operations of calculating a differential and calculating an integral. While formals are not recited within the claim, a claim does not need to recite “calculating” to be considered a mathematical calculation. The words “obtaining” and “extracting” along with “differential” and “area” are considered mathematical calculations under the broadest reasonable interpretation in light of the specification (see MPEP 2106.04(a)(2), C. Mathematical calculations). 
Further, the steps of setting a start point and an end point of an effective range, obtaining an upper envelope by linearly connecting three points, obtaining a lower envelope by linearly connecting three points, extracting a first feature and a second feature from a first and second maximum area section, and estimating a blood pressure based on the first feature and second feature are all steps that can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art, with the aid of pen and paper, could reasonably determining a start point and an end point by looking at a differential signal on a piece of paper and determine a minimum point and a last zero crossing point or a last valley point of the differential signal. Further, a person with ordinary skill in the art, with the aid of pen and paper, could reasonably connect the start point with one or more peak and valley points of the differential signal, and the end point by drawing linear lines on the piece of paper to generate an upper and lower envelope of the differential signal. Further, using the calculated maximum area (a mathematical concept) or by simply looking at the envelopes and differential signal, a person with ordinary skill in the art, with the aid of pen and paper, could determine which section of the upper and lower envelopes are the first and second maximum area sections, and further obtain a first feature and a second feature, for example by determining the maximum amplitude of the first and second maximum area sections by looking at graph on a piece of paper. Further, a person with ordinary skill in the art, with the aid of pen and paper, could reasonably estimate a blood pressure based on the first and second features determined. For example, the first and second features may be compared with a look up table to estimate a blood pressure. There is currently nothing to suggest an undue level of complexity in the setting of a start and end point, obtaining an upper and lower envelope by linearly connecting three points, extracting a first feature and a second feature based on a maximum area section, and estimating a blood pressure based on the first feature and the second feature. In light of the specification, a person with ordinary skill in the art, with the aid of pen and paper, could reasonably perform all of the steps mentally. 
Prong Two: Claim 1 does not recite additional elements that integrate the mathematical concepts and the mental processes into a practical application. Therefore, the claims are “directed to” the abstract ideas. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “a processor”, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “a photoplethysmogram (PPG) sensor”).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed remains in the abstract realm, i.e., the result of the estimated blood pressure is not used for a treatment. No improvement to the technology is evident with the PPG sensor or the generic processors used to perform the abstract ideas. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and convention. For example, a PPG sensor for collecting a bio-signal to be analyzed for estimating a blood pressure and a generic processor are well-understood, routine, and conventional, as disclosed by Sethi et al. (Pub. No. US 2009/0326393) in para. [0048]. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 2, 4, 7-9, and 11-15 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to the mathematical concepts and mental processes, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“the bio-signal is a pulse wave signal, and the differentia signal is a first-order differential … or a second-order differential” (claim 2), “the first feature represents a reflection wave component” (claim 4), “determine a plurality of separate areas between the upper and lower envelopes and the differential section, and determine a peak value from the largest areas” (claim 7), “summing differences between the plurality of areas” (claim 8), “divide the effective range into sections, summing absolute differences of the sections, detecting peak values, and detect features based on priori information” (claim 12), “prior information comprises information about a position at which a feature is detected” (claim 13), “detect a feature based on the prior information” (claim 14), “update prior information based on the feature” (claim 15)), 
Further describe the pre-solution activity (or the structure used for such activity) (“correcting the areas using a scaling function” (claim 9), “perform signal smoothing on the bio-signal” (claim 11)), 
Further describe the computer implementation (“the processor is configured to …” (claims 7, 8, 9, 11, 12, 14, and 15)), and
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, using a processor with priori information is well-understood, routine, and conventional, as disclosed by Sethi in para. [0087]. 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Further, the additional steps all further describe the mathematical concepts and/or mental processors, for example by calculating a first or second order derivative, determining multiple areas under a curve, detecting peak and valley points of the multiple areas, using a scaling and smoothing functions/filters, and comparing information to priori information, for example a look up table. There is no indication that the combination of elements improves the functioning of a computer, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1, 2, 4, 7-9, and 11-15 are rejected.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.
Applicants have argued that the claims do not recite any mathematical relationships, formulas, or calculations, and while the limitations may be based on mathematical concepts, the concepts are not recited in the claims.
The Examiner respectfully disagrees. Currently, Claim 1 recites “obtaining a differential signal of the bio-signal”, “extract a first feature from a first maximum area section, and “extract a second feature from a second maximum area section”. As recited above in the rejection, while formulas are not recited within the claim, a claim does not need to recite “calculating” to be considered a mathematical calculation. The words “obtaining” and “extracting” are considered mathematical calculations under the broadest reasonable interpretation in light of the specification (see MPEP 2106.04(a)(2), C. Mathematical calculations). Obtaining or determining a differential of a signal and calculating area under the curve are all mathematical concepts and calculations of basic level calculus.
Applicants have further argued that the claims do not recite a mental process, for example obtaining a differential signal and upper and lower envelopes cannot be done practically within the human mind.
While the Examiner does agree obtaining a differential signal of the bio-signal cannot be performed within the human mind, calculating a differential signal is still a mathematical concept/calculation, and is therefore still an abstract idea (see the rejection above). However, the Examiner respectfully disagrees that obtaining upper and lower envelopes cannot be done within the human mind. A person with ordinary skill with the aid of pen and paper could reasonably connect a linear line with a start point, at least one peak/valley point, and an end point. There is currently nothing to suggest an undue level of complexity in connecting three points on a graph on a piece of paper with a pen.
Applicants have further argued that claim 1 is integrated into a practical application of estimating a blood pressure. Applicants have argued that the estimating blood pressure steps are less computational due to the difference between the envelope and the bio-signal, and detecting a feature. 
The Examiner respectfully disagrees. Currently, there is nothing to suggest within the claims that an improvement to the generic computer components, like the processor, is made. Instead, the generic computer components are merely used to perform the actions of an abstract idea. As recited in the claims, determining a difference between two signals (envelope signal and bio-signal) to estimate a blood pressure can be practically performed within the human mind or with the aid of pen and paper using basic calculus. Nothing in the claims suggests an undue level of skill in the detecting a difference step or in the estimating a blood pressure step. No complex formula, or algorithm is claimed within these steps that could not be practically performed within the human mind or with the aid of pen and paper. Further, it is not evident from the specification, nor have the Applicants cited or argued specific sections of the specification, that the claimed steps require a relatively less computational load, which leads to a higher accuracy results of estimating a blood pressure.
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 8-13 of Remarks, filed 01/06/2022, with respect to claims 1-2, 4, 6-9, and 11-15 have been fully considered and are persuasive. Applicants have amended claim 1 to further recite obtaining an upper and a lower envelope, and extracting a feature from both envelopes to estimate a blood pressure. The 103 rejection of claims 1-2, 4, 6-9, and 11-15 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-2, 4, 7-9, and 11-15 are rejected under 35 USC 101, however, the claims would be allowable if rewritten to overcome the rejection. The closest piece of prior art includes Sethi et al. (Pub. No. US 2009/0326393), hereinafter referred to as Sethi.
Sethi discloses a PPG sensor to acquire a bio-signal (Fig. 2, element 12, para. [0048]) and a processor configured to detect points of the bio-signal (para. [0051]), generate an envelope of the bio-signal (para. [0056]), detect features of the bio-signal and estimate a blood pressure based on the features (para. [0055-0056]). However, Sethi does not disclose, teach, or reasonably suggest setting a start point as a minimum point and an end point as a last zero crossing or valley point, generating an upper and a lower envelope by connecting the start and end point with peak/valley points, extracting two features based on maximum area sections, and estimating a blood pressure based on the two features. While generating envelope signals to simplify the signal or generating envelope signals of all peak/valley values, and estimating blood pressure based on PPG signals are known within the blood pressure art, the state of the art does not teach or reasonably suggest using an upper and lower envelope of a PPG signal to obtain two features, and estimate a blood pressure of the signal based on the two features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791